Citation Nr: 1120427	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid/osteoarthritis, including due to exposure to ionizing radiation or as a residual of cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 1948 to July 1952.

This appeal to the Board of Veterans' Appeals (Board) originated from an October 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As support for this claim (and others he also had appealed), the Veteran and his wife testified at a videoconference hearing in November 2009 before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Because of the Veteran's age, the Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2010, the Board remanded this claim and the others the Veteran also had appealed to the RO via the Appeals Management Center (AMC) for further development and consideration.  This additional development included having the Veteran undergo another VA compensation examination for medical nexus opinions concerning the etiology of his claimed conditions, but especially in terms of whether they are attributable to his military service - and, in particular, to exposure to ionizing radiation and/or cold weather injury.

The Veteran had this requested VA compensation examination in June 2010 and, after considering the results of it and medical nexus opinion offered, the RO issued a decision in January 2011 granting the other claims he also had appealed - for service connection for neuromyalgia/peripheral neuropathy of his lower extremities and for peripheral neuropathy of his upper extremities, all as a residual of cold weather injury.  The RO assigned 30 percent ratings for his lower extremity neuropathy, retroactively effective from May 30, 2006, and 20 percent ratings for his upper extremity neuropathy, retroactively effective from November 19, 2007.  He did not appeal those ratings or effective dates, so those claims have been resolved and are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The RO also issued a supplemental statement of the case (SSOC) in January 2011 continuing to deny the remaining claim for service connection for rheumatoid/osteoarthritis, including due to exposure to ionizing radiation or as a residual of cold weather injury.  So this remaining claim is again before the Board.

Regrettably, however, the Board must again remand this remaining claim for still further development and consideration.


REMAND

When previously remanding this remaining claim in January 2010, the Board instructed the RO/AMC to provide the Veteran a VA compensation examination to determine the nature and etiology of his current rheumatoid/osteoarthritis.  The designated examiner was asked to confirm, based on a comprehensive review of the claims file and objective clinical evaluation, whether the Veteran currently has rheumatoid/osteoarthritis and, if he does, whether it is at least as likely as not (50 percent or more probable) attributable to his military service, but especially to exposure to ionizing radiation and/or cold weather injury.  The examiner was to make every effort to reconcile the conflicting medical and other opinions in the record and to discuss the rationale of all opinions expressed, whether favorable or unfavorable to the claim.

The Veteran is entitled, as a matter of law, to compliance with the directives specified in that remand, though this compliance need only be substantial, not exact. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In June 2010, the RO provided the Veteran this requested VA compensation examination.  And, as already alluded to, the favorable medical nexus opinion obtained was the basis for since granting his claims for service connection for neuromyalgia/peripheral neuropathy of his lower extremities and for peripheral neuropathy of his upper extremities.

The report of this examination also confirms the Veteran's diagnosis of rheumatoid/osteoarthritis.  However, this examiner determined it is less likely as not this condition is attributable to the Veteran's military service, but especially to ionizing radiation and/or cold weather injury.  But there is no explanation or underlying rationale for this unfavorable opinion.  Instead, the report merely provides that this opinion was "based on the Veteran's military record, review of 
c-file, treatment records, clinical evaluation, [and] review of the literature."  And the reference to the treatment records reviewed apparently only concerned the service medical records and VA records, not also the private medical records in the file.

This medical nexus opinion, therefore, does not include discussion of how the evidence in the claims file and the results of that examination led the examiner to conclude the Veteran's claimed disability is not attributable to his military service.  The opinion is entirely conclusory and, therefore, lacks the requisite degree of medical certainty to be of probative value.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (indicating a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See, too, Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (A medical opinion is not entitled to any weight if it contains only data and conclusions.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").


Consequently, the Board finds this opinion inadequate and failing to substantially comply with the Board's remand directives, in turn requiring another remand, as a matter of law, to correct its deficiencies.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

Accordingly, this remaining claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  If possible, have the VA examiner that evaluated the Veteran in June 2010 (following and as a result of the Board's prior January 2010 remand directive) provide a supplemental statement discussing the underlying medical rationale for his opinion that it is less likely than not the Veteran's rheumatoid/osteoarthritis is attributable to his military service, but especially to exposure to ionizing radiation and/or cold weather injury.

Most of the probative value of this opinion will be derived from this discussion of its underlying rationale, not merely because the claims file was reviewed, although that, too, is a relevant consideration to the extent it makes the opinion more informed.  So the reasons and bases of the opinion are most important.

If, for whatever reason, it simply is not possible to have this same VA examiner provide this additional comment, then have someone else equally qualified provide this discussion.  But in this eventuality, it may be necessary to have the Veteran reexamined, but this ultimately is left to the designee's discretion.

2.	Then readjudicate this remaining claim in light of this additional comment and any other additional evidence since issuance of the January 2011 SSOC.  If this remaining claim continues to be denied, send the Veteran another SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



